EXHIBIT 10.2
Severance Compensation Agreement
     This Severance Compensation Agreement (the “Agreement”), has been made on
July 24, 2008 by Fentura Financial, Inc., a Michigan corporation (the
“Company”), West Michigan Community Bank, (the “Bank”) and Ronald L. Justice, an
individual (the “Executive”).
Background Statement:
     The Executive is a principal officer of the Bank and the Company and his
continued services are important to the Bank, its depositors and customers, and
the Company’s shareholders. The Bank and the Company believe it is in their best
interests that the Executive continue to render services to the Bank and the
Company if a Change in Control is threatened or occurs, free from the
distractions and vexations which might result if his personal economic security
is made uncertain as a result of an impending Change in Control.
     1. Definitions. The following words and phrases have the following
meanings:

  a)   “Cause” means (i) the willful and continuing failure by the Executive to
substantially perform his duties with the Bank or the Company (other than any
such failure resulting from the Executive’s death or Disability) and which is
not remedied in a reasonable period of time after receipt by Executive of
written notice from the Bank specifying the duties the Executive has failed to
perform, or (ii) the willful and continued engaging by Executive in gross
misconduct that is materially injurious to the Bank or the Company and which is
not ceased within a reasonable period of time after receipt by Executive of
written notice from the Bank specifying the misconduct and the injury, or (iii)
an adjudication of the Executive’s guilt of any crime involving a serious and
substantial breach of the Executive’s fiduciary duties to the Bank. No act or
failure to act on the Executive’s part shall be considered “willful” unless
done, or omitted to be done, by him in bad faith and without reasonable belief
that his action or omission was in the best interest of the Bank or the Company.
    b)   “Change in Control” means (i) the acquisition, directly, indirectly
and/or beneficially, by any person or group, of more than fifty percent (50%) of
the voting securities of the Company or the Bank, (ii) the occurrence of

 



--------------------------------------------------------------------------------



 



      any event at any time during any two (2) year period which results in a
majority of the Board of Directors of the Company or the Bank being comprised of
individuals who were not members of such Board at the commencement of that two
(2) year period (the “Incumbent Board”); provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s or the Bank’s shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding for this purpose any such individual whose initial
assumption of the office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Incumbent Board, (iii) a sale of all or substantially all of the assets
of the Company or the Bank to another entity, or (iv) a merger or reorganization
of the Company or the Bank with another entity.     c)   “Compensation” means
with respect to the period under consideration, the aggregate of all amounts
paid by the Company and the Bank to and includable in the Executive’s earnings
as base salary, bonuses, commissions, fees and any other compensation, but
excluding contributions made to any welfare and pension benefit plans by the
Bank and/or Company at its or their sole expense.     d)   “Disability” means
any physical or mental impairment which meets the definition of disability found
in the long-term or short-term disability policy insuring the Executive at the
time disability is alleged or if no such policy is in effect at that time, any
physical or mental impairment that, on the basis of qualified medical opinion of
three (3) medical doctors, has rendered Executive wholly and permanently unable
to engage in the regular and continuous occupation or employment for
remuneration or profit of a nature similar to his employment with the Bank for a
period of six (6) consecutive months or more.     e)   “Good Reason” means any
of the following, as determined by the Executive in his discretion: (i) a
material diminution of the Executive’s duties, responsibilities, or authority
with the Bank or the Company immediately prior to a Change in Control, or a
change adverse to Executive in Executive’s reporting responsibilities, titles,
terms of employment (including bonus, compensation, fringe benefits and vacation
entitlement) or (ii) the Bank or the Company requiring Executive to be based
anywhere other than within fifty (50) miles of his present office location, or
(iii) a material breach of this Agreement including the failure by the Company
to obtain the assumption of this Agreement as contemplated in Section 6 hereof.
Upon the occurrence of any event referenced above, Executive shall, within
ninety (90) of any occurrence,

2



--------------------------------------------------------------------------------



 



      provide the Bank and the Company notice of the existence of the condition.
Upon receiving notice, the Bank and the Company shall have no more than thirty
(30) days to remedy the condition. Executive shall have two years from the date
of the initial existence of a violation of one of the above events to terminate
his employment under this section.

     2. Income Protection Benefits. If the Executive is an employee of the Bank
or the Company when a Change in Control occurs, and the Executive’s employment
with the Bank, the Company and all affiliates of the Company is thereafter
terminated without Cause, or by the Executive for Good Reason, then:

  a)   The Company and the Bank shall pay to the Executive, in a lump sum in
cash within 30 days after the date of termination of employment the aggregate of
the following amounts:

  i)   that portion of the Executive’s annual base salary and director’s fees
through the date of termination not theretofore paid, and     ii)   the product
of (x) the sum of all commissions and bonuses of any kind paid or payable to
Executive in the calendar year immediately preceding the year in which
termination of employment occurs multiplied by (y) a fraction, the numerator of
which is the number of days in the current calendar year through the date of
termination, and the denominator of which is 365, and     iii)   a separate
lump-sum amount equal to 21/2 times the sum of the highest amount of the
Executive’s annual Compensation in the five calendar years immediately preceding
Executive’s termination.     iv)   any compensation previously deferred by the
Executive (together with any accrued interest o earnings thereon), and     v)  
any accrued vacation pay.

  b)   The Executive shall have the right within 90 days following termination
of employment to exercise any stock options awarded him prior to the termination
of his employment.     c)   The Bank and/or the Company shall provide to the
Executive, at its expense, hospital and medical insurance coverage of the same
or equivalent scope as he was covered by immediately prior to termination of his
employment for a period of 5 years after Executive’s termination of employment.
If, however, the Bank or the Company determines that such continued coverage
would be taxable as includible in income, the Bank or

3



--------------------------------------------------------------------------------



 



      the Company, within 30 days after the date of termination of employment,
shall provide to Executive a lump sum payment equal to the value 5 years of
continued hospital and medical insurance coverage of the same or equivalent
scope as Executive was covered by immediately prior to termination of his
employment.

     3. Maximum Benefits upon Change in Control. If the Bank’s usual certified
public accountants determine that any payment by the Bank or the Company to or
for the benefit of the Executive (whether paid or payable pursuant to the terms
of this Agreement or otherwise) (the “Payment”) would be nondeductible by the
Bank or the Company for Federal Income Tax purposes because of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code), then the aggregate
present value of amounts payable to or for the benefit of the Executive pursuant
to this Agreement (the “Agreement Payments”) shall be reduced (but not below
zero) to the Reduced Amount. The “Reduced Amount” means an amount expressed in
present value, determined in accordance with Section 280G(d)(4) of the Code,
which maximizes the present value of all Agreement Payments without causing any
Payment to be nondeductible by the Bank or the Company because of Section 280G
of the Code.
     4. Term. Unless earlier terminated by mutual agreement of the Company and
the Executive, this Agreement shall terminate upon the earliest of (a) the
termination of the Executive’s employment with the Bank and the Company for any
reason prior to a Change in Control; or (b) five (5) years from the date of a
Change in Control. Obligations under Section 2 of this Agreement created prior
to termination shall survive termination.
     5. Termination Prior To Change in Control. Notwithstanding anything in this
agreement to the contrary, if a Change in Control occurs and (i) if the
Executive’s employment with the Company or the Bank is terminated prior to the
date on which Change in Control occurs, and if the termination of employment
(a) was at the request or suggestion of a 3rd party who has taken steps
reasonably calculated to effect the Change in Control or (b) otherwise arose

4



--------------------------------------------------------------------------------



 



in connection with or in anticipation of the Change in Control, or
(ii) Executive has terminated his employment with Company and/or Bank for Good
Reason prior to Change in Control, then Executive shall be entitled to the
Income Protection Benefits and all other rights and privileges provided by this
Agreement.
     6. Successors, Binding Agreements.

  a)   Any purchaser, successor or assign (whether direct or indirect), to or of
all, substantially all, or any material part of the business, properties and
assets of the Bank and/or the Company shall be bound by the terms of this
Agreement, and the Bank and the Company shall require any such purchaser,
successor or assign, by agreement in form and substance satisfactory to
Executive, expressly, absolutely and unconditionally to assume and agree to
perform this Agreement in the same manner and to the same extent that the Bank
and the Company would be required to perform if no such succession or assignment
had taken place.     b)   The Bank and the Company each hereby guarantee the
timely payment and performance, when due, of the other’s obligations under this
Agreement.     c)   This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal and legal representatives, executives,
administrators, successors, heirs, distributees, devisees and legatees.

     7. Exemption from Section 409A. The Agreement and transactions under this
Agreement are intended to be structured in accordance with applicable laws,
rules and regulations including, but not limited to, the short-term deferral
exemption under Section 409A of the Internal Revenue Code and any applicable
regulations thereunder.
     8. Notices. Notices under this Agreement shall be in writing and shall be
deemed given when hand delivered or three (3) days after being mailed by United
States registered or

5



--------------------------------------------------------------------------------



 



certified mail, return receipt requested, postage prepaid, as follows:

     
If to the Company
  Fentura Financial, Inc.
or the Bank:
  175 N. Leroy St.
 
  PO Box 725
 
  Fenton, MI 48430-0725
 
   
If to the Executive:
  Mr. Ronald L. Justice
 
  6440 Lahring Rd.
 
  Gaines, MI 48436

     or to such other address as either party may designate.
     9. At Will Employment Preserved. This Agreement is intended only to provide
an economic benefit for Executive if his employment with the Bank or the Company
is terminated under the circumstances described herein. Even though this
economic benefit may be payable, Executive’s employment with the Bank and the
Company shall continue to be “at will,” and the Bank, the Company or the
Executive may terminate Executive’s employment with the Bank or the Company at
any time, with or without cause. Further, the existence of this Agreement and
the economic benefits herein provided shall not contradict, override, supersede
or in any way detract from or affect the “at will” employment status of any
other employee of the Bank or the Company. The employment terms set forth in the
Bank’s employee handbook or employee manual, as they may be in effect from time
to time, shall control.
     10. Miscellaneous.

  a)   Modification; Waiver. This Agreement may be modified, waived or
discharged only in, and limited to the extent specifically set forth in, a
written document signed by the Executive and the Company.     b)   Validity. The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

6



--------------------------------------------------------------------------------



 



  c)   Governing Law. This Agreement shall be governed in all respects according
to the laws of the State of Michigan.     d)   Entire Agreement. This Agreement
contains the entire understanding of the parties concerning the Executive’s
severance compensation opportunities. This Agreement supersedes and controls
over the Executive’s March 20, 1997, Severance Compensation Agreement with the
Company and the Bank. This Agreement does not supersede Executive’s Fentura
Financial, Inc. Confidentiality and Shareholder Protection Agreement dated
July 16, 2003.

            COMPANY:

Fentura Financial, Inc.,
a Michigan corporation
      By:   /s/ Forrest A. Shook         Forrest A. Shook, Chairman             
  BANK:

West Michigan Community Bank
      By:   /s/ James A. Wesseling         James A. Wesseling, Chairman         
      EXECUTIVE:
      /s/ Ronald L. Justice       Ronald L. Justice           

7